Name: Commission Regulation (EEC) No 3326/82 of 10 December 1982 derogating temporarily from the amount of the security set on imports of sunflower seed pursuant to Regulation (EEC) No 1204/72
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12. 82 Official Journal of the European Communities No L 351 /33 COMMISSION REGULATION (EEC) No 3326/82 of 10 December 1982 derogating temporarily from the amount of the security set on imports of sunflower seed pursuant to Regulation (EEC) No 1204/72 undue application for the subsidy referred to in Article 27 of Regulation No 136/66/EEC ; Whereas the amount of the aforesaid security was fixed in Article 28 ( 1 ) of Regulation (EEC) No 1204/72 ; Whereas the last subparagraph of that same paragraph provides that, in cases where abrupt fluctuations in the prices for colza, rape and sunflower seeds render the amount of the security excessive or inadequate, provi ­ sion should be made to derogate from the amount fixed for a limited period ; Whereas the application of the abovementioned rules to the current market situation in the oil seeds sector makes it appropriate to derogate from the amount of the security currently applicable, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Commission Regulation (EEC) No 1204/72 of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 2064/82 (4), and in particular Article 28 ( 1 ) thereof, Whereas, under Article 9 of Council Regulation (EEC) No 2114/71 of 28 September 1971 on the subsidy for oil seeds (*), as last amended by Regulation (EEC) No 851 /78 (6), all imports of colza, rape and sunflower seeds processed in the Community for the production of oil , and of mixtures of products falling within heading No 12.01 of the Common Customs Tariff containing at least 2 % by weight of one or more of such seeds, shall be subject to a system of inspection which shall apply until the seeds or mixtures are brought under the systerfi of inspection provided for in Article 2 of Regulation (EEC) No 2114/71 or, if there is no processing for the production of oil , until the seeds are rendered ineligible for the subsidy ; whereas the said inspection may be accompanied by the lodging of a security, the level of which may be such an amount as is necessary to ensure that there is no incentive to evade the inspection and to make an HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 28 ( 1 ) of Regulation (EEC) No 1204/72, the amount of the security referred to in Article 9 of Regulation (EEC) No 2114/71 shall be fixed during the period 15 December 1982 to 13 January 1983 at 35 ECU for sunflower seed . Article 2 This Regulation shall enter into force on 1 1 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 162, 12 . 6 . 1982, p . 6 . (3) OJ No L 133, 10 . 6 . 1972, p . 1 . (4) OJ No L 220 , 29 . 7 . 1982, p . 18 . 0 OJ No L 222, 2. 10 . 1971 , p . 2 . ( ¢) OJ No L 116, 28 . 4. 1978 , p . 4 .